Citation Nr: 0022802	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1972 to January 
1974.  

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


REMAND

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) was 
amended such that VA negligence would generally have to be 
shown for a claimant to obtain compensation under the statute 
but this amendment does not apply to cases filed prior to the 
effective date.  Pub. L. No. 104- 204, § 422(a)-(c) (1996).  
As this veteran's claim was originally filed in April 1997 
prior to the effective date, the former statute must be 
applied.  Cf. Karnas v. Derwinski, 1 Vet.App. 308 (1991) (in 
the present case, the former statute is more favorable to the 
veteran).  See also Dudnick v. Brown, 10 Vet. App. 79 (1997).  

In August 2000, the Board received VA outpatient medical 
records from the veteran's spouse reflecting treatment 
provided to the veteran as late as July 2000.  The report of 
surgery regarding the attempted placement of an internal 
penile prosthesis for erectile dysfunction in July 2000 is 
included with these records.  A waiver of initial review by 
the RO of the evidence received by the Board is not of 
record.  See 38 C.F.R. § 20.1304(c) 1999).

Regarding the recently received documents, it is notable that 
when the veteran filed his initial claim for disability 
benefits under 38 U.S.C.A. § 1151 in April 1997, he 
specifically reported that "It is my contention that my 
diagnosis of Peyronie's disease is associated with the 
surgical procedures."  The RO has developed the claim in 
part on the basis that the veteran has claimed that he has 
Peyronie's disease causing erectile dysfunction.  However, in 
a statement forwarded with the recent VA outpatient medical 
records, the veteran's spouse notes that: "At no time have 
we ever stated that his two back surgeries caused Peyronie's 
disease."  Although the Board believes that the primary 
focus of the veteran's claim has not been compromised, the 
matter raised by the veteran's spouse is something that 
should be further clarified through correspondence between 
the RO and the veteran.  In any event, absent a waiver of 
initial review of the evidence by the RO, the material 
received by the Board in August 2000, that was received 
within 90 days of the RO's notice in July 2000 to the veteran 
that the claim was being certified to the Board, must be 
considered by the RO in a de novo adjudication of the claim 
prior to further action by the Board.  38 C.F.R. § 
20.1304(c).  

The Board also notes that the RO accepted the veteran's 
statement on a July 1998 Statement in Support of Claim (VA 
Form 21-4138) as his substantive appeal to the Board, in lieu 
of a VA Form 9.  Consequently, the veteran has not formally 
been provided with his options regarding a hearing on his 
claim.  Inasmuch as the issue has to be remanded to the RO 
for other action, it is the judgment of the Board that the RO 
should apprise the veteran of all his options regarding a 
hearing and request that he respond, even if the response is 
negative, prior to additional action on his claim, to ensure 
due process of law.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further action by the RO is 
essential and remands the matter to the RO for the following 
actions:

1. The RO should apprise the veteran of 
all his options regarding a hearing, 
furnish him a self-addressed response 
envelope, and request that he respond 
with his decision regarding a hearing, 
even if it is negative.  The veteran 
should also be requested to clarify 
his claim precisely, particularly in 
view of the statement reported above 
that was forwarded to the Board by his 
spouse in July 2000 reflecting that 
"we" had never claimed that the back 
surgeries caused Peyronie's disease.  

2. Then the RO should undertake a de novo 
review of the evidence received by the 
Board in August 2000.  The RO should 
institute any additional developmental 
action deemed necessary on the basis 
of a review of the evidence, including 
submitting the entire claims folder to 
a physician/specialist, on notice 
regarding applicable regulatory 
criteria, for an opinion based on the 
medical evidence presented, if 
appropriate, to reconcile any 
divergent medical opinions of record.  
Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
compensation for benefits under 
38 U.S.C.A. § 1151 for erectile 
dysfunction.  If the claim remains 
denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


